Citation Nr: 0114097	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  94-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
dorsal spine.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active duty from November 1942 to December 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of January 
1994 by the Department of Veterans Affairs (VA) Detroit, 
Michigan, Regional Office (RO) which found that the veteran 
had not presented new and material evidence to reopen claims 
for service connection for arthritis of the cervical and 
dorsal spines.  The Board remanded the case to the RO in 
October 1996.  In June 1997, the Board determined that no new 
and material evidence had been presented to reopen the 
veteran's claims.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 1998, the 
appellant, through his attorney, and the Secretary of 
Veterans Affairs (Secretary) filed a joint motion to remand 
the case back to the Board.  The Court granted that motion 
later that month.  In April 1999, the Board reopened the 
claims and remanded the case back to the RO for further 
development.  The requested development has since been 
completed, and the case has been returned to the Board.

The Board notes that in a brief dated in March 2001 the 
veteran's attorney raised a claim of clear and unmistakable 
error in previous rating decisions dating as far back as 
1956.  The Board also notes that in a written statement dated 
in December 2000, the veteran indicated that his service-
connected shrapnel wounds were rated too low.  The Board 
refers these claims to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's arthritis of the cervical spine was not present 
until many years after service, and was not caused by an 
injury during service.

2.  The veteran's arthritis of the dorsal spine was caused by 
an injury which occurred in service.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in or 
aggravated during service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 
1991 & Supp 2000); 38 C.F.R. §§ 3.303, 3.304 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  Arthritis of the dorsal spine was incurred during 
service. 38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, statement of the case (SOC), 
supplemental statements of the case (SSOC's), and letters 
sent to the appellant informed him of the information and 
evidence needed to substantiate this claim and complied with 
the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC and 
SSOC's, as well as advising him of the types of evidence 
needed to substantiate his claims.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post service treatment records.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  He has been 
afforded disability evaluation examinations.  With regard to 
the adequacy of the examinations, the Board notes that the 
reports of examination reflect that the VA examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted physical examinations, and offered 
appropriate assessments and diagnoses.  The Board does not 
know of any additional relevant evidence that is available.  
He previously had a hearing before a hearing officer at the 
RO.  His request for a personal hearing before a Member of 
the Board has been withdrawn.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, a remand to have the RO 
apply the new law would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its duties to notify 
and to assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Therefore, there is no prejudice to the 
veteran in proceeding with this appeal and the Board will 
consider those claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Arthritis Of The 
Cervical Spine.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

During a hearing held in December 1993 and in a written 
statement dated in September 1999, the veteran reported that 
he was involved in two incidents in service which resulted in 
injuries.  First, in October 1944, he was blown off of a tank 
and rendered unconscious.  Second, in March 1945, while 
serving as a tank commander, he was hit by shrapnel.  He 
further reports that since the two events in service he has 
suffered from severe and chronic pain in his back and chest.  

The veteran contends that he developed arthritis of the 
cervical spine sometime after service as a result of an 
injury to the cervical spine which he asserts began in 
service.  The Board finds, however, that the preponderance of 
the evidence is against this contention.  For the sake of 
argument, the Board concedes that the veteran had an injury 
to his cervical spine during service.  Such an injury is 
consistent with the circumstance of his combat service.  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The Board 
notes that those sections provide that in the case of any 
veteran who engaged in combat with the enemy, the VA shall 
accept satisfactory lay evidence as sufficient proof of 
service incurrence of a disability even if there is no 
official record of such incurrence.  Nevertheless, competent 
evidence is still required to demonstrate that the injury in 
service resulted in the currently diagnosed cervical spine 
disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997)(holding in the context of a claim for service 
connection for post-traumatic stress disorder that § 1154(b) 
lessens the evidentiary burden for establishing the 
occurrence of a combat related stressor in service, but 
further stating that the claim must also be supported by 
medical evidence of a nexus between the current 
symptomatology and the claimed in-service stressor).  

The Board notes that the veteran's service medical records do 
not contain any indication that arthritis of the cervical 
spine, or any other disorder of the cervical spine, was 
present in service.  The report of a separation examination 
conducted in September 1945 reflects the presence of shell 
fragment wounds of the left shoulder and forearm (for which 
the veteran has already established service connection), but 
musculoskeletal examination was otherwise negative.  

There is also no evidence that arthritis of the cervical 
spine was manifest during the year after separation from 
service.  In his original claim for disability compensation 
submitted in December 1945, the veteran did not make any 
reference to a disorder of the cervical spine.  Similarly, 
the report of a VA examination conducted in December 1948 
shows that the veteran reported having pain across his back, 
but there is no mention of neck pain.  The back pain was 
reported to be just below the tip of the left scapula.  It 
was specifically stated that his neck was "O.K.".  

A private medical record from R. T. Ewing, M.D., dated in 
January 1956 shows that the veteran reported complaints of 
pain over the dorsal spine, but there is no mention of 
cervical spine pain.  Similarly, the report of a VA 
examination conducted in May 1956 reflects that the veteran 
reported a complaint of pain in the chest, but there were no 
complaints of cervical spine pain, nor were there any 
abnormal findings pertaining to the cervical spine.  

The earliest post-service medical treatment record containing 
a diagnosis of arthritis of the cervical spine is dated in 
1968.  A radiology report from the Memorial Hospital shows 
that an X-ray of the veteran's cervical spine showed 
intervertebral narrowing and minimal osteoarthritic changes.  
The record, however, did not contain any opinion regarding 
the cause of those changes.  

The report of a disability evaluation examination conducted 
by the VA in March 1984 shows that the veteran gave a history 
of having arthritis of the neck which had been present for 10 
to 12 years.  The diagnoses included moderate cervical 
degenerative arthritis with rotoscoliosis.  The Board notes 
that the use of the term "degenerative" arthritis rather 
than "traumatic" arthritis suggests that the examiner was 
not of the opinion that the arthritis was related to an 
injury.  The Board also notes that the history given by the 
veteran places the date of onset of the cervical arthritis 
many years after separation from service.  

The veteran has not presented any such competent evidence 
showing the a current cervical spine disability is related to 
the reported injury in service.  Although the veteran has 
given his own opinion that an injury to his neck in service 
caused arthritis of the cervical spine to develop, the Court 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The Board has considered medical statements from Robert E. 
Wilkins, M.D., dated in November 1999 and March 2001.  In the 
statements, the doctor rendered an opinion regarding the 
etiology of the veteran's low back and dorsal spine problems, 
but did not address the etiology of any disorder of the 
cervical spine.  Therefore, the opinion does not provide any 
support for the claim for service connection for arthritis of 
the cervical spine.  

The only medical opinion which is of record regarding the 
cause of the veteran's current arthritis of the cervical 
spine weighs against the claim.  The report of an examination 
of the veteran's spine conducted by the VA in May 1999 shows 
that after reviewing the veteran's medical history and 
conducting an examination, the examiner concluded that the 
veteran's post-service degenerative disease of the cervical 
spine was not related to his service.  Instead, the examiner 
believed that most of the veteran's symptoms were work 
related.  

In summary, the preponderance of the evidence shows that the 
veteran's arthritis of the cervical spine was not present 
until many years after service, and is not related to his 
period of service.  Accordingly, the Board concludes that 
arthritis of the cervical spine was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  

II.  Entitlement To Service Connection For Arthritis Of The 
Dorsal Spine.

The veteran testified during a hearing held in December 1993 
that he sustained injuries to his back during service, and 
that he has had continuing pain in his back since service.  
The Board concedes that the veteran had an injury to his 
dorsal spine during service as such an injury is consistent 
with the circumstances of his combat service.  See 
38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304(d).

The veteran's service medical records do not contain any 
references to any complaints or symptoms regarding the 
veteran's dorsal spine.  The Board notes, however, that the 
report of a VA medical examination conducted only three years 
after service when the veteran was 25 years of age reflects 
that he reported a complaint of having pain across his back.  
He said that he had to see a local doctor and be taped.  He 
reportedly was unable to do any heavy lifting.  

A medical record from R. T. Ewing, M.D., dated in January 
1956 shows that the veteran had been a patient since his 
discharge from service in 1945.  He had been treated for the 
same complaint of pain on straining or motion of the back 
over the junction of the dorsal lumbar spine.  Upon 
examination, the doctor found pain on motion with some 
limitation of motion.  X-rays reportedly revealed sclerosis 
of both sacroiliac joints.  There was also a piece of 
shrapnel in the upper chest.  Similarly, a letter from Dr. 
Ewing dated in July 1968 shows that the veteran had been 
under his care for treatment of back trouble as a result of 
shrapnel wounds in 1945.  He reportedly was unable to 
continue with his regular work.  A radiology report from the 
Memorial Hospital dated in July 1968 shows that the veteran's 
dorsal spine had minimal osteoarthritic changes.  

The evidence which is of record contains two recent opposing 
opinions regarding whether the veteran's dorsal spine 
arthritis is related to an injury in service.  The report of 
a disability evaluation examination conducted by the VA in 
May 1999 shows that after reviewing the veteran's medical 
history and conducting an examination, the examiner concluded 
that the veteran's post-service degenerative disease of the 
dorsal spine was not related to his service.  Instead, the 
examiner believed that most of the veteran's symptoms were 
work related.

On the other hand, in a letter dated in March 2001, Robert E. 
Wilkins, M.D., includes the following comments regarding the 
etiology of the veteran's dorsal spine disorder:

...The area of his pain is in the thoracic 
vertebral area, archaically called the 
"dorsal" area.  The type of injury that 
[the veteran] sustained would have been 
concentrated in the thoracic area, 
instead of the lumbar area or low back.  
I still stay committed to the ultimate 
cause of his pain and ongoing disability.  
That cause was his severe hyperextension 
injury when he was struck by both the 
blast and the shrapnel of that airburst 
from an apparent mortar round.

I also sense that there may be disbelief 
regarding the causal relationship between 
the war injury and his ongoing back 
problem.  If one would look at the action 
that the airburst caused in this 
situation, one would very well appreciate 
the force applied to [the veteran's] 
torso when the round exploded with him in 
essence held in the turret of the tank.  
With his low back up against the back of 
the hatch opening, the force of the 
explosion would force his upper torso 
back severely causing injury to his soft 
tissues.  Historically he has related 
pain from that incident.  I feel that the 
causal relationship is above dispute.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's arthritis of the dorsal spine 
was caused by an injury which occurred in service.  
Accordingly, the Board concludes that the veteran's arthritis 
of the dorsal spine was incurred during service.


ORDER

1.  Service connection for arthritis of the cervical spine is 
denied.

2.  Service connection for arthritis of the dorsal spine is 
granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

